 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          BRENDAN DUNN,                                   CASE NO. C18-0257JLR

11                                Plaintiff,                ORDER
                   v.
12
            CITY OF SEATTLE, et al.,
13
                                  Defendants.
14

15          This matter comes before the court upon Defendant City of Seattle’s motion to

16   strike Plaintiff Brendan Dunn’s expert witnesses. (Mot. (Dkt. # 52).) Mr. Dunn did not

17   file a response. (See generally Dkt.)

18          On August 19, 2019, the court held a telephonic hearing on Defendant City of

19   Seattle’s (the “City”) Motion to Compel. (See 8/13/19 Dkt. Entry; MTC (Dkt. # 34).)

20   During the hearing the following occurred:

21          The Court: The record is complete that there are no experts being called by
            the plaintiff in this case. I think I highlighted that in at least four different
22          spots [in the pleadings].


     ORDER - 1
 1
            Mr. Hildes: Right. The plaintiff is going to call the treating therapist – the
 2          diagnosing therapist and the current treating therapist as medical providers.

 3          ….

 4          The Court: [I] will allow them to discuss their diagnosis, I will allow them
            to discuss their treatment. I will not permit any causation testimony. The
 5          question of causation is one that goes to expert opinion.

 6   (Hearing Transcr. (Dkt. # 45) at 12:7-25.)

 7          The City “seeks to strike any expert or other testimony that Mr. Dunn may seek to

 8   offer that would suggest or imply that Mr. Dunn’s emotional difficulties have anything to

 9   do with the City’s failure to timely remove the Alert, or were caused by the failure to

10   remove the alert.” (See Mot. at 2.)

11          The City’s motion concerning expert testimony covers ground on which the court

12   has already ruled and is therefore granted to the extent it seeks to exclude expert

13   witnesses. The relief the City seeks, however, includes expert testimony and that of Mr.

14   Dunn. (See id.) The topic of possible testimony by Mr. Dunn is not discussed in any

15   detail in the City’s motion. (See generally id.) Thus, the court denies the motion to the

16   extent it seeks to exclude Mr. Dunn’s testimony. The court will be guided at trial by

17   Evidence Rule 702. See Fed. R. Evid. 702.

18   //

19   //

20   //

21   //

22   //


     ORDER - 2
 1          The City’s motion to sttrike Mr. Dunn’s experts (Dkt. # 52) is GRANTED in part

 2   and DENIED in part for the reasons stated herein. The City’s counsel are cautioned to be

 3   more careful in future pleadings filed with the court.

 4          Dated this 3rd day of October, 2019.

 5

 6                                                    A
                                                      JAMES L. ROBART
 7
                                                      United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
